Porter, J.
delivered the opinion of the court. The defendants pleaded the exception of litis pendencia. The court overruled it, and they appealed.
The appeal is premature, and must be dismissed. The judgment is not final; nor the grievance irreparable; for if the decision was erroneous, the error can be corrected after the cause is tried on its merits.
Garland and Simon for the plaintiff— Bowen and Brownson for the defendants.
It is, therefore, ordered, adjudged, and decreed, that the appeal be dismissed with costs.